—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered January 13, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
Since defense counsel did not object to testimony concerning uncharged crimes and the drug prone area in which the incident took place, and did not request limiting instructions, his current contentions have not been preserved for this Court’s review as a matter of law (CPL 470.05 [2]; People v Cuesta, 199 AD2d 101, Iv denied 83 NY2d 870), and we decline to review them in the interest of justice. Although it would have been the better practice for the prosecutor to have specifically requested an advance ruling before presenting such evidence to the jury [People v Ventimiglia, 52 NY2d 350), any error was harmless since the evidence demonstrated the manner in which the defendant acted in concert (People v Carter, 77 NY2d 95,107, cert denied 499 US 967), was probative on the issue of his possession with intent to sell (People v Garcia, 199 AD2d 50, Iv denied 83 NY2d 805), provided a complete and accurate picture of the events in question (People v Montanez, 41 NY2d 53, 58), served to prove defendant’s identity in the transaction (People v Marte, 207 AD2d 314, Iv denied 84 NY2d 937), and rebutted the defense contention of nonparticipation (supra). Moreover, defense counsel himself specifically elicited the details of the various uncharged crimes (People v Cuesta, supra).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Kupferman, J. P., Asch, Williams and Tom, JJ.